Order entered April 18, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01253-CV

   G.T., L.T., INDIVIDUALLY AND A/N/F OF THE MINOR O.T., ET AL., Appellants

                                             V.

                       DARIUS MCCLINTON-HUNTER, Appellee

                     On Appeal from the 199th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 199-01692-2013

                                         ORDER
       We GRANT appellee’s unopposed motion to extend time to file brief and ORDER the

brief be filed no later than May 7, 2014. No further extensions will be granted absent exigent

circumstances.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE